Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  June 1, 2018                                                                                         Stephen J. Markman,
                                                                                                                 Chief Justice

                                                                                                            Brian K. Zahra
                                                                                                    Bridget M. McCormack
  156086(85)                                                                                              David F. Viviano
                                                                                                      Richard H. Bernstein
                                                                                                           Kurtis T. Wilder
  RITA KENDZIERSKI, BONNIE HAINES,                                                                   Elizabeth T. Clement,
  GREG DENNIS, LOUISE BERTOLINI, JOHN                                                                                 Justices
  BARKER, JAMES COWAN, VINCENT
  POWIERSKI, ROBERT STANLEY, ALAN
  MOROSCHAN, and GAER GUERBER, on
  Behalf of Themselves and All Others Similarly
  Situated,
               Plaintiffs-Appellees,
                                                                    SC: 156086
  v                                                                 COA: 329576
                                                                    Macomb CC: 2010-001380-CK
  MACOMB COUNTY,
             Defendant-Appellant.
  _________________________________________/

         On order of the Chief Justice, the motion of defendant-appellant to file a reply to
  the brief amicus curiae submitted by the American Federation of State, County, and
  Municipal Employees, AFL-CIO, and American Federation of Teachers Michigan, ADL-
  CIO, is GRANTED. The reply submitted on May 29, 2018, is accepted for filing.




                           I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                                   June 1, 2018

                                                                               Clerk